DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al (US20160158567), cited previously and in IDS, in view of Rosenberg et al (US 2014027259).
Regarding claim 1, Marshall discloses a sensing module 102 configured to receive a cardiac electrical signal from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of 
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Rosenberg discloses controlling the high voltage therapy module to deliver a second pulse 122, 134 after the first pulse 120, 132, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse (Fig. 5, section 0033, To provide pulse sequences of alternating polarity, an otherwise conventional circuit can be easily modified to provide logic to switch polarity as needed such as by modifying the type of circuits used within ICDs to deliver biphasic high voltage (HV) shocks. For a monophasic pulse sequence, the circuit switches the polarity of the anode and cathode connections to the coupling capacitor between each monophasic pulse such that every other monophasic pulse has the opposite polarity. For biphasic pulse sequences, the circuit switches the polarity of the anode and cathode connections to the coupling 
Concerning claim 21, Marshall discloses an extra-cardiovascular implantable cardioverter defibrillator (ICD) comprising receiving a cardiac electrical signal by a sensing module of the ICD from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of atrial or ventricular depolarizations e.g., P- or R-waves and indicate the existence of the atrial depolarization e.g., P-waves or ventricular depolarizations e.g., R-waves to control module); detecting a need for cardiac pacing by a control module of the ICD from the cardiac electrical signal (section 0067, Control module may analyze the EGM waveforms and/or marker channel data to detect cardiac events e.g., tachycardia. In response to detecting the cardiac event, control module may control therapy module to deliver the desired therapy to treat the cardiac event, e.g., defibrillation shock, cardioversion shock, ATP, post -shock pacing, or bradycardia pacing); in response to detecting the need for cardiac pacing, controlling a high voltage therapy module of the ICD to deliver at least one charge balanced cardiac pacing pulse by controlling a high 
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Rosenberg discloses controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity 
With respect to claim 41, Marshall discloses control module of an extra-cardiovascular implantable cardioverter defibrillator, cause the ICD to: receive a cardiac electrical signal by a sensing module of the ICD from a patient’s heart (section 0065-0066, Sensing module is configured to obtain signals sensed via one or more combinations of electrodes and the housing electrode of ICD and process the obtained signals, Sensing module may also compare processed signals to a threshold to detect the existence of atrial or ventricular depolarizations e.g., P- or R-waves and indicate the existence of the atrial depolarization e.g., P-waves or ventricular depolarizations e.g., R-
However Marshall does not disclose controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse. Rosenberg discloses controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse (Fig. 5, section 0033, To provide pulse sequences of alternating polarity, an otherwise conventional circuit can be easily modified to provide logic to switch polarity as needed such as by modifying the type of circuits used within ICDs to deliver biphasic high voltage (HV) shocks. For a monophasic pulse sequence, the circuit switches the polarity of the anode and cathode connections to the coupling capacitor between each monophasic pulse such that every other monophasic pulse has the opposite polarity. For biphasic pulse sequences, the circuit switches the polarity of the anode and cathode connections to the coupling capacitor between each biphasic pulse such that every other biphasic pulse has the opposite polarity). This allows for the delivery of the pulses to be charged balanced. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Marshall by adding the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity as taught by Rosenberg in order to facilitate the delivery of the pulses to be charged balanced.
Claims 2-13, 18-20, 22-33, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al  (US20160158567), cited previously and in IDS, in view of Rosenberg et al (US 2014027259), and further in view of Kroll US 20130035735), cited previously and in IDS.
Concerning claim 2, Marshall in view of Rosenberg discloses the invention substantially as claimed however does not show the control module is configured to control the high voltage therapy module to deliver the second pulse by: recharging the first capacitor to the pacing voltage amplitude during a pacing interval following the first pulse; controlling the switching circuitry to reverse the polarity of the pacing electrode vector for delivering the second pulse; and deliver the second pulse upon expiration of the pacing interval after the first pulse, the second pulse having a second polarity opposite the first polarity and a second leading voltage amplitude corresponding to the pacing voltage amplitude to pace the patient’s heart. 
Kroll discloses the control module is configured to control the high voltage therapy module to deliver the second pulse by recharging the first capacitor to the pacing voltage amplitude during a pacing interval following the first pulse (Fig, 15, section 0106, the controller operates the charging circuit to begin charging the capacitor for MVT, check is made if the minimum voltage for MVT is reached, at which point the MVT can be started, while the capacitor continues charging); controlling the switching circuitry to reverse the polarity of the pacing electrode vector for delivering the second pulse (Sections 0103-0104, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more 
With respect to claim 3, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage 
Regarding claim 4, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver each of the first pulse and the second pulse as biphasic pulses by controlling the switching circuitry to switch the polarity of the pacing electrode vector during each one of the respective first pulse and second pulse (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is 
Concerning claim 5, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver the second pulse by: recharging the first capacitor 208 after the first pulse (Fig. 15, section 0106, a check is made if the minimum voltage for MVT is reached, at which point the MVT can be started, while the capacitor continues charging. To apply MVT during charging, one or more techniques described above are employed to maintain an approximately constant charge transfer to the patient in each MVT pulse); and enabling the switching circuitry to discharge the first capacitor during a physiological refractory period 222 of the patient’s heart following the first pulse (Fig. 15, section 0050, MVT is applied close in time prior to application of the defibrillation shock. In one such 
With respect to claim 6, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver each one of the first pulse and the second pulse as a monophasic pulse (Section 0040, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia). This allow for proper stimulation pulses to be delivered to a patient
Regarding claim 7, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver the second pulse by: terminating the first pulse in response to the first leading voltage amplitude decaying by a first predetermined percentage of the first leading voltage amplitude to a trailing voltage amplitude (sections 0014-0015, discharge circuit is electrically coupled to the high-voltage energy storage circuit and to patient terminals. The discharge circuit is adapted to switchably connect and disconnect the high-voltage energy source with the patient terminals according to discharge control signaling); switching the polarity of the extra-cardiovascular electrodes by the switching circuitry to start the second pulse having an opposite polarity of the first pulse and a second leading voltage amplitude corresponding to the trailing voltage amplitude; and terminating the second pulse in response to the second leading voltage amplitude 
With respect to clam 8, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy module to deliver the first pulse and the second pulse as a first phase and a second phase, respectively, of a biphasic pacing pulse having a pulse energy greater than a capture threshold of the patient’s heart (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a period of time between 3 and 8 ms to deliver the positive phase to the chest or directly to the heart in the case of an implantable device. Immediately afterwards, switches S2 and S5 are turned off by the control unit and 
Regarding claim 9, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to control the high voltage therapy to: deliver the first pulse according to a predetermined first pulse width; determine a second pulse width for controlling delivery of the second pulse to balance the charge delivered during the first pulse; and deliver the second pulse having the second pulse width (section 0077, 0098-0099, 0102, 0104, MVT pulses are administered for a pulse width PW that produces a similar amount of charge transfer to the patient as a therapeutically similar conventional MVT waveform. In one embodiment, constant charge is maintained in the MVT pulses by adjusting the pulse width PW as the capacitor voltage changes, a switching regulator such as a buck regulator is employed to produce a reduced voltage at the top of the H-bridge circuit. This approach essentially chops each individual MVT pulse into a plurality of even narrower pulses that have varying pulse widths, The control unit controls switch S6 in a rapid switching mode that using pulse width modulation based on voltage feedback signal, the variable pulse width technique of transferring a common amount of charge to the patient with each pulse is used in conjunction with the PWM technique of adjusting the average pulse amplitude for each individual pulse to achieve greater control of the MVT pulse current and duration, it is generally preferable for the alternating polarity to be approximately evenly distributed between positive and negative pulses). This allow for proper stimulation pulses to be delivered to a patient.

With respect to claim 11, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module controls the high voltage therapy module to charge the second capacitor to the pulse voltage amplitude and discharge the second capacitor to deliver the second pulse during a myocardial refractory period subsequent to the first pulse (Fig. 15, section 0050, MVT is applied close in time prior to application 
Regarding claim 12, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module controls the high voltage therapy module to charge the first capacitor to the pacing voltage amplitude and charge the second capacitor by charging the first capacitor to a voltage greater than the pacing voltage amplitude; coupling the first capacitor to the second capacitor; and charge the second capacitor from the first capacitor by discharging the first capacitor to the pacing voltage amplitude (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of energy, the energy delivered into the primary side of transformer XMFR1 must go someplace and in this circuit it flows through diodes D1 and D2 to charge capacitors C1 and C2, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the positive electrode. Thus, by alternating the polarity, embodiments of this invention capture more total muscle mass, and more widely distributed muscle mass. Until the target voltage is reached, the capacitor continues to be charge during MVT administration. Once reached, the target voltage can be maintained for some period of time to apply MVT for a prescribed time duration). This allow for proper stimulation pulses to be delivered to a patient.

Regarding claim 18, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is further configured to: detect a need for a cardioversion/defibrillation shock pulse 214 from the cardiac electrical signal; control the high voltage therapy module to charge the first capacitor 204 to the shock voltage amplitude in response to detecting the need for the shock therapy (Fig. 15, section 0107, a determination may be made as to whether defibrillation is needed, If defibrillation is called for, the capacitor is further charged up at 216 to the prescribed defibrillation voltage); and discharge the first capacitor charged to the shock voltage amplitude via the extra-cardiovascular electrodes to deliver the cardioversion/defibrillation shock pulse 224 (Fig. 15, section 0108, When it is time to apply the defibrillation, MVT is ceased, and the defibrillation shock is applied. The defibrillation shock is preferably applied very soon after cessation of the MVT, such as within 5 seconds, 3 seconds, 1, second, etc., depending on the capabilities of the discharge circuitry and on the rescue protocol of the electrotherapy device). This allow for proper stimulation pulses to be delivered to a patient.
Concerning claim 19, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the pacing electrode vector comprises at least two of a first defibrillation coil electrode, a second defibrillation coil electrode, or an electrically conductive housing of the ICD, the first and second defibrillation coil electrodes 52 carried by an extra-cardiovascular lead (Figs. 2B, C, section 0054-0055, the current passes from a coil electrode 52 in the heart to the housing of the MVT device, electrodes 42 and 52 
With respect to claim 20, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses the control module is configured to set a pacing interval according to one of a bradycardia pacing interval, an anti-tachycardia pacing interval, a post-shock pacing interval, a tachyarrhythmia induction pacing interval, or a rate-responsive pacing interval (section 0040, 0104, MVT also differs from cardioversion, which involves administering a single and closely-timed short-duration electrical shock to the heart during the R wave of the QRS complex, to terminate arrhythmias such as atrial fibrillation or ventricular tachycardia by momentarily interrupting the abnormal rhythm, allowing the heart's natural electrical system to regain normal control of the heart, it is generally preferable for the alternating polarity to be approximately evenly distributed between positive and negative pulses); determine expiration of the pacing interval and control the high voltage therapy module to deliver the first pulse in response to expiration of the pacing interval to pace the hear at the pacing interval (Fig. 15, Sections 0103-0104, 0106, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the positive electrode. Thus, by alternating the polarity, embodiments of this invention capture more total muscle mass, and more widely distributed muscle mass. Until the target voltage is 
	With respect to claim 22, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses recharging the first capacitor to the pacing voltage amplitude during a pacing interval following the first pulse (Fig, 15, section 0106, the controller operates the charging circuit to begin charging the capacitor for MVT. check is made if the minimum voltage for MVT is reached, at which point the MVT can be started, while the capacitor continues charging); controlling the switching circuitry to reverse the polarity of the pacing electrode vector for delivering the second pulse (Sections 0103-0104, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this technique is based on the recognition that muscle is stimulated far more efficiently with a negative or "cathodal" pulse. Thus, more muscle tissue near the negative electrode will be stimulated than the muscle tissue near the positive electrode. Thus, by alternating the polarity, embodiments of this invention capture more total muscle mass, and more widely distributed muscle mass); and delivering the second pulse upon expiration of the pacing interval after the first pulse, the second pulse having a second polarity opposite the first polarity and a second leading voltage amplitude corresponding to the pacing voltage amplitude to pace the patient’s heart (Fig. 15, Sections 0103-0104, 0106, exemplary MVT waveforms according to another aspect of the invention. As depicted, the MVT waveform includes pulses in both polarities. The benefit of this 
	Regarding claim 23, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses terminating the first pulse in response to the first leading voltage amplitude decaying by a predetermined percentage of the first leading voltage amplitude (sections 0014-0015, discharge circuit is electrically coupled to the high-voltage energy storage circuit and to patient terminals. The discharge circuit is adapted to switchably connect and disconnect the high-voltage energy source with the patient terminals according to discharge control signaling); and terminating the second pulse in response to the second leading voltage amplitude decaying by a predetermined percentage of the second leading voltage amplitude (Section 0080, Just prior to administration of the defibrillation shock, the MVT is ceased. Depending on the capabilities of the discharging circuit according to various embodiments, the time between cessation of MVT and administration of the defibrillation shock is between about 5 seconds and under one second). This allow for proper stimulation pulses to be delivered to a patient.

	With respect to claim 25, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses delivering the second pulse comprises: recharging the first capacitor after the first pulse; and enabling the switching circuitry to discharge the first capacitor during a physiological refractory period of the patient’s heart following the first pulse (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a 
	Regarding claim 26, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses delivering each one of the first pulse and the second pulse as a monophasic pulse (Section 0040, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia). This allow for proper stimulation pulses to be delivered to a patient.
	Concerning claim 27, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses terminating the first pulse in response to the first leading voltage amplitude decaying by a first predetermined percentage of the first leading voltage amplitude to a trailing voltage amplitude (sections 0014-0015, discharge circuit is electrically coupled to the high-voltage energy storage circuit and to patient terminals. The discharge circuit is adapted to switchably connect and disconnect the high-voltage energy source with the patient terminals according to discharge control signaling); switching the polarity of the extra-cardiovascular electrodes by the switching circuitry to start the second pulse having a second leading voltage amplitude corresponding to the trailing voltage amplitude; and terminating the second pulse in response to the second leading voltage amplitude decaying by a second predetermined percentage of the second leading voltage amplitude, the second predetermined percentage greater than 
	With respect to claim 28, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses delivering the first pulse and the second pulse as a first phase and a second phase, respectively, of a biphasic pacing pulse having a pulse energy greater than a capture threshold of the patient’s heart (Sections 0040, 0067, Cardioversion pulses can be monophasic or biphasic, and each electrical pulse is applied once during each ECG cycle with a duration on the order of milliseconds and generally only once per arrhythmia, to deliver a biphasic defibrillation shock according to an exemplary embodiment, upon charging up of the capacitor to a suitable voltage for defibrillation, switches S2 and S5 are enabled for a period of time between 3 and 8 ms to deliver the positive phase to the chest or directly to the heart in the case of an implantable device. Immediately afterwards, switches S2 and S5 are turned off by the control unit and switches S3 and S4 are enabled to a deliver a negative phase for approximately 3-4 ms). This allow for proper stimulation pulses to be delivered to a patient.

	Concerning claim 30, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses charging a second capacitor of the high voltage therapy module by the charging circuitry; and delivering the second pulse by discharging the second capacitor (Fig. 4, 12, 15, sections 0063, 0103-0104, 0106,  By the principle of conservation of 
	With respect to claim 31, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses charging the second capacitor to the pulse voltage amplitude; and discharging the second capacitor to deliver the second pulse during myocardial refractory period subsequent to the first pulse ((Fig. 15, section 0050, MVT is applied close in time prior to application of the defibrillation shock. In one such embodiment, the defibrillation shock is applied within 30 seconds following cessation of the MVT. In a related embodiment, the time period between cessation of the MVT and the defibrillation is reduced to about 10 seconds). This allow for proper stimulation pulses to be delivered to a patient.
Regarding claim 32, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses charging the first capacitor to the pacing voltage amplitude and charging 
	Concerning claim 33, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses controlling a control switch to couple a series resistance in series between the switching circuitry and the first capacitor in response to one of the voltage amplitude of the second pulse falling below a voltage threshold and/or the pacing load impedance falling below an impedance threshold (section 0078, 0081, the time range prior to time 0 represents a period in which the capacitor is already charged up to an 
	With respect to claim 38, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses detecting a need for a cardioversion/defibrillation shock pulse from the cardiac electrical signal; controlling the high voltage therapy module to charge the first capacitor to the shock voltage amplitude in response to detecting the need for the shock therapy (Fig. 15, section 0107, a determination may be made as to whether defibrillation is needed, If defibrillation is called for, the capacitor is further charged up at 216 to the prescribed defibrillation voltage); and discharging the first capacitor charged 
	Regarding claim 39, Marshall in view of Rosenberg in view of Kroll, specifically Kroll discloses delivering the at least one charge balanced pacing pulse via the pacing electrode vector comprises controlling the switching circuitry to couple at least two of a first defibrillation coil electrode, a second defibrillation coil electrode, or an electrically conductive housing of the ICD to the first capacitor, the first and second defibrillation coil electrodes carried by an extra-cardiovascular lead (Figs. 2B, C, section 0054-0055, the current passes from a coil electrode 52 in the heart to the housing of the MVT device, electrodes 42 and 52 discussed above in the thoracotomy and non-thoracotomy arrangements for directing defibrillation pulses and MVT through the myocardium). This allow for proper stimulation pulses to be delivered to a patient.
	Concerning claim 40, Marshall in view of Rosenberg Fin view of Kroll, specifically Kroll discloses delivering the at least one charge balanced pacing pulse comprises delivering the first pulse at a pacing interval set according to one of a bradycardia pacing interval, an anti-tachycardia pacing interval, a post-shock pacing interval, a tachyarrhythmia induction pacing interval, or a rate-responsive pacing interval (section 0040, 0104, MVT also differs from cardioversion, which involves administering a single .
Claim Objections
Claims 14-17, 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 18-33, and 38-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792